J-S52042-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND BROWN                              :
                                               :
                       Appellant               :   No. 1985 EDA 2018

              Appeal from the PCRA Order Entered June 29, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0013921-2011,
              CP-51-CR-0013923-2011, CP-51-CR-0013924-2011


BEFORE: OTT, J., KUNSELMAN, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 18, 2019

       Raymond Brown appeals from the denial of his request for relief under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We quash

this appeal pursuant to Commonwealth v. Walker, 185 A.3d 969, 977 (Pa.

2018).

       Brown filed the instant PCRA petition on January 31, 2017, addressing

three trial court docket numbers. See PCRA Petition, filed 1/31/17 (listing

docket numbers CP-51-CR-0013921-2011, CP-51-CR-0013923-2011, and CP-

51-CR-0013924-2011).1 The PCRA court appointed counsel who filed an
____________________________________________


1 CP-51-CR-0013921-2011 relates to the following convictions: unlawful
restraint, 18 Pa.C.S.A. § 2902(a)(1); possessing instruments of crime, 18
Pa.C.S.A. § 907(a); terroristic threats, 18 Pa.C.S.A. § 2706(a)(1); recklessly
endangering another person, 18 Pa.C.S.A. § 2705; false imprisonment, 18
Pa.C.S.A. § 2903(a); and aggravated assault, 18 Pa.C.S.A. § 2702(a). CP-51-
CR-0013923-2011 and CP-51-CR-0013924-2011 relate to convictions for
endangering welfare of children (“EWOC”), 18 Pa.C.S.A. § 4304(a)(1).
J-S52042-19



amended petition addressing the same three trial court docket numbers. See

Amended Petition under Post-Conviction Relief Act, filed 9/28/17. PCRA

counsel alleged, among other issues, ineffective assistance of trial counsel in

“fail[ing] to preserve sufficiency of the attempt element and the sufficiency of

simple assault, EWOC, and unlawful restraint elements.” Id. at 7. The PCRA

court issued notice of its intent to dismiss the petition pursuant to Pa.R.Crim.P.

907. Brown did not respond to the notice and the court issued another order

dismissing the PCRA petition, listing all three docket numbers. See Order, filed

6/29/18. This timely appeal followed.

      Because Brown filed a single notice of appeal, listing all three docket

numbers, this Court issued a rule to show cause why the appeal should not be

quashed pursuant to Walker. In Walker, our Supreme Court stated that

“when a single order resolves issues arising on more than one . . . docket,

separate notices of appeal must be filed.” 185 A.3d at 977. The Court directed

that in subsequent cases, the failure to abide by this rule would result in the

quashing of the appeal. Id. Here, Brown argues that quashal was not

appropriate because “the order of the PCRA court does not resolve issues

arising on more than one trial court docket.” Response to Rule to Show Cause,

filed 8/1/18, at ¶ 5. We disagree.

      The order from which Brown appealed disposed of issues on more than

one trial court docket, i.e., ineffective assistance of counsel relating to docket

numbers 13921, 13923, and 13924. Brown filed his notice of appeal after the

Supreme Court’s decision in Walker, and although the order resolved issues

                                      -2-
J-S52042-19



on more than one docket, Brown filed a single notice of appeal, in violation of

Walker. We therefore quash this appeal.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/19




                                     -3-